Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim(s) 45-48, 50, 52-62, 64-69 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, in conjunction with other limitations in the dependent claims, wherein the memory of the custom card design server includes a plurality of organization specific configurations for the first configurable element, wherein each of the organization specific configurations define the functionality of the custom card design session for creation of the customized card design through a respective card providing organization; the custom card design web page user interface upon activation of the link and serving the custom card design web page user interface to the user computer for accepting user inputs relative to the functionality for generating a custom card design in response to the request by configuring the first configurable element of the custom card design session interface template based on the organization specific configuration for the card providing organization by the selected one of the plurality of preconfigured selectable product contextual attributes and serving the custom card design session interface template including the configured first configurable element to the user computer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887